Exhibit 10.1

Execution Version

TAX RECEIVABLE AGREEMENT

among

FRANK’S INTERNATIONAL N.V.,

FRANK’S INTERNATIONAL CV,

and

MOSING HOLDINGS INC.

DATED AS OF AUGUST 14, 2013



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of August 14, 2013,
is hereby entered into by and among Frank’s International N.V., a Dutch public
company with limited liability (naamloze vennootschap) incorporated in the
Netherlands (the “FINV”), Frank’s International CV, a Dutch limited liability
partnership (commanditaire vennootschap) organized under the laws of the
Netherlands (“FICV”), and Mosing Holdings, Inc., a Delaware corporation (“Mosing
Holdings”).

RECITALS

WHEREAS, Mosing Holdings owns Series A preferred stock of FINV (the “Series A
Preferred Stock”) and limited partner interests in FICV, which is classified as
a partnership for U.S. federal income Tax purposes;

WHEREAS, FINV indirectly owns the general partner of FICV and limited partner
interests in FICV;

WHEREAS, for purposes of any transfer or exchange of Series A Preferred Stock
and limited partner interests in FICV, the FINV Articles of Association (as
defined below) and the FICV Partnership Agreement (as defined below) contain
provisions linking each share of Series A Preferred Stock to a proportionate
portion of the limited partner interest in FICV held by Mosing Holdings or its
permitted transferee, which portion at any time will equal the total limited
partner interest in FICV that is held by Mosing Holdings or its permitted
transferee (expressed as a percentage of the total limited partner interests in
FICV) divided by the total number of issued and outstanding shares of Series A
Preferred Stock (each such portion being referred to as an “FICV Portion”);

WHEREAS, Mosing Holdings will have the right to convert one or more shares of
Series A Preferred Stock and an equal number of FICV Portions pursuant to the
FINV Articles of Incorporation into shares of Class A common stock of FINV, par
value €0.01 per share (“Common Shares”) (each such conversion, an “Exchange,”
and each such date on which an Exchange occurs, an “Exchange Date”);

WHEREAS, as a result of each Exchange, the Corporate Taxpayer (as defined below)
is expected to incur lower Tax (as defined below) liabilities on an ongoing
basis with respect to the operations of FICV;

WHEREAS, FICV and each of its direct and indirect subsidiaries treated as a
partnership for U.S. federal income Tax purposes have and will have in effect an
election under Section 754 of the Internal Revenue Code of 1986, as amended (the
“Code”), for each Taxable Year (as defined below) in which an Exchange occurs,
which election is expected to result in an adjustment to the Tax basis of the
assets owned by FICV and such subsidiaries, solely with respect to Corporate
Taxpayer;

WHEREAS, this Agreement is intended to set forth the agreements among the
parties regarding the sharing of the Tax benefits realized by the Corporate
Taxpayer as a result of any Exchange;



--------------------------------------------------------------------------------

Execution Version

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“Accrued Amount” is defined in Section 3.1(b) of this Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agent” means Mosing Holdings or any other entity appointed by Mosing Holdings.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” is defined in the Recitals of this Agreement.

“Amended Schedule” is defined in Section 2.3(b) of this Agreement.

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

“Board” means the Board of Directors of FINV.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

“Change of Control” means the occurrence of any of the following events:

 

  (i) any Person or any group of Persons acting together which would constitute
a “group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, or any successor provisions thereto, excluding a group of Persons which
includes one or more Affiliates of Mosing Holdings and one or more Affiliates of
Ginsoma Family C.V., is or becomes the Beneficial Owner, directly or indirectly,
of securities of FINV representing more than 50% of the combined voting power of
FINV’s then outstanding voting securities; or

 

  (ii)

the following individuals cease for any reason to constitute a majority of the
number of directors of FINV then serving: individuals who, on the IPO Date,
constitute the Board and any new director whose appointment or election by the
Board or

 

2



--------------------------------------------------------------------------------

Execution Version

 

  nomination for election by FINV’s shareholders was approved or recommended by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the IPO Date or whose appointment, election or
nomination for election was previously so approved or recommended by the
directors referred to in this clause (ii); or

 

  (iii) there is consummated a merger or consolidation of FINV with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, either (x) the Board immediately prior to the merger or
consolidation does not constitute at least a majority of the board of directors
of the company surviving the merger or, if the surviving company is a
Subsidiary, the ultimate parent thereof, or (y) the voting securities of FINV
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or

 

  (iv) the shareholders of FINV approve a plan of complete liquidation or
dissolution of FINV or there is consummated an agreement or series of related
agreements for the sale or other disposition, directly or indirectly, by FINV of
all or substantially all of FINV’s assets, other than such sale or other
disposition by FINV of all or substantially all of FINV’s assets to an entity,
at least 50% of the combined voting power of the voting securities of which are
owned by shareholders of FINV in substantially the same proportions as their
ownership of FINV immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of
FINV immediately prior to such transaction or series of transactions continue to
have substantially the same proportionate ownership in, and own substantially
all of the shares of, an entity which owns all or substantially all of the
assets of FINV immediately following such transaction or series of transactions.

“Common Shares” is defined in the Recitals of this Agreement.

“Code” is defined in the Recitals of this Agreement.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporate Taxpayer” means FINV and any of its Subsidiaries (other than FICV and
its Subsidiaries).

“Corporate Taxpayer Return” means any Tax Return of the Corporate Taxpayer
relating to a Tax imposed by the United States or any subdivision thereof.

 

3



--------------------------------------------------------------------------------

Execution Version

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

“Default Rate” means LIBOR plus 500 basis points.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of U.S. state or local Tax law, as applicable,
or any other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax.

“Dispute” has the meaning set forth in Section 7.8(a) of this Agreement.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Effective Date” is defined in Section 4.2 of this Agreement.

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

“Early Termination Rate” means the long-term Treasury rate in effect on the
applicable date plus 300 basis points.

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

“Exchange” is defined in the Recitals of this Agreement.

“Exchange Basis Adjustment” means the adjustment to the Tax basis of a Reference
Asset as a result of an Exchange, as calculated under Section 2.1 of this
Agreement, under Section 732(b) of the Code (in situations where, as a result of
one or more Exchanges, FICV becomes an entity that is disregarded as separate
from its owner for Tax purposes) or under Sections 743(b) and 754 of the Code
(including in situations where, following an Exchange, FICV remains in existence
as an entity for Tax purposes) and, in each case, comparable sections of U.S.
state or local Tax laws. Notwithstanding any other provision of this Agreement,
the amount of any Exchange Basis Adjustment resulting from an Exchange of one or
more FICV Portions shall be determined without regard to any Pre-Exchange
Transfer of such FICV Portions and as if any such Pre-Exchange Transfer had not
occurred.

“Exchange Basis Schedule” is defined in Section 2.1 of this Agreement.

“Exchange Date” is defined in the Recitals of this Agreement.

“Exchange Tax Basis” means, with respect to any Reference Asset at any time, the
Tax basis that such asset would have had at such time if no Exchange Basis
Adjustments had been made.

 

4



--------------------------------------------------------------------------------

Execution Version

 

“Expert” is defined in Section 7.9 of this Agreement.

“FICV” is defined in the Recitals of this Agreement.

“FICV Partnership Agreement” means the The Limited Partnership Agreement of
Frank’s International C.V.

“FICV Portion” is defined in the Recitals of this Agreement.

“FINV Articles of Association” means the Articles of Association of Frank’s
International N.V.

“FINV” is defined in the Recitals of this Agreement.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of (i) the Corporate Taxpayer and (ii) without duplication,
FICV, but only with respect to Taxes imposed on FICV and allocable to the
Corporate Taxpayer, in each case using the same methods, elections, conventions
and similar practices used on the relevant Corporate Taxpayer Return, but
(i) using the Exchange Tax Basis as reflected on the Exchange Basis Schedule
including amendments thereto for the Taxable Year and (ii) excluding any
deduction attributable to Imputed Interest for the Taxable Year. For the
avoidance of doubt, Hypothetical Tax Liability shall be determined without
taking into account the carryover or carryback of any Tax item (or portions
thereof) that is attributable to the Exchange Basis Adjustment or Imputed
Interest.

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of U.S. state or
local Tax law with respect to FINV’s payment obligations under this Agreement.

“IPO” means the initial public offering of Common Shares by FINV.

“IPO Date” means the closing date of the IPO.

“IRS” means the U.S. Internal Revenue Service.

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.

“Market Value” shall mean the closing price of the Common Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Common Shares are then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Common Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Common Shares are then traded or
listed, as reported by the Wall Street Journal; provided, further, that if the
Common Shares are not then listed on a national securities exchange or
interdealer quotation system, “Market Value” shall mean the cash consideration
paid for Common Shares, or the fair market value of the other property delivered
for Common Shares, as determined by the Board in good faith.

 

5



--------------------------------------------------------------------------------

Execution Version

 

“Material Objection Notice” has the meaning set forth in Section 4.2 of this
Agreement.

“Mosing Holdings” is defined in the Recitals of this Agreement.

“Net Tax Benefit” is defined in Section 3.1(b) of this Agreement.

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

“Opt Out Notice” is defined in Section 3.4(a) of this Agreement.

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-Exchange Transfer” means any transfer or distribution in respect of FICV
Portions (i) that occurs prior to an Exchange of such FICV Portions, and (ii) to
which Section 743(b) of the Code applies.

“Qualified Tax Advisor” means Vinson & Elkins L.L.P., Ernst & Young LLP, or any
other law or accounting firm that is nationally recognized as being expert in
Tax matters and that is reasonably acceptable to FINV.

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of (i) the
Corporate Taxpayer and (ii) without duplication, FICV, but only with respect to
Taxes imposed on FICV and allocable to the Corporate Taxpayer for such Taxable
Year. If all or a portion of the actual liability for such Taxes for the Taxable
Year arises as a result of an audit by a Taxing Authority of any Taxable Year,
such liability shall not be included in determining the Realized Tax Benefit
unless and until there has been a Determination.

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of (i) the Corporate Taxpayer and (ii) without
duplication, FICV, but only with respect to Taxes imposed on FICV and allocable
to the Corporate Taxpayer for such Taxable Year, over the Hypothetical Tax
Liability for such Taxable Year. If all or a portion of the actual liability for
such Taxes for the Taxable Year arises as a result of an audit by a Taxing
Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.

“Reconciliation Dispute” has the meaning set forth in Section 7.9 of this
Agreement.

“Reconciliation Procedures” has the meaning set forth in Section 2.3(a) of this
Agreement.

 

6



--------------------------------------------------------------------------------

Execution Version

 

“Reference Asset” means an asset that is held by FICV, or by any of its direct
or indirect subsidiaries treated as a partnership or disregarded entity for
purposes of the applicable Tax, at the time of an Exchange. A Reference Asset
also includes any asset that is “substituted basis property” under
Section 7701(a)(42) of the Code with respect to a Reference Asset.

“Schedule” means any of the following: (i) an Exchange Basis Schedule, (ii) a
Tax Benefit Schedule, or (iii) the Early Termination Schedule.

“Senior Obligations” is defined in Section 5.1 of this Agreement.

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.2 of this Agreement.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of U.S. state or local Tax law,
as applicable (and, therefore, for the avoidance of doubt, may include a period
of less than 12 months for which a Tax Return is made), ending on or after the
IPO Date.

“Taxes” means any and all taxes, assessments or similar charges imposed by the
United States or any subdivision thereof that are based on or measured with
respect to net income or profits, and any interest related to such Tax.

“Taxing Authority” shall mean any federal, national, state, county or municipal
or other local government, any subdivision, agency, commission or authority
thereof, or any quasi-governmental body exercising any taxing authority or any
other authority exercising Tax regulatory authority.

“TRA Holder” means Mosing Holdings and its successors and assigns pursuant to
Section 7.6(a).

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporate Taxpayer will have taxable income sufficient to
fully utilize the deductions arising from the Exchange Basis Adjustments and the
Imputed Interest during such Taxable Year or future Taxable Years (including,
for the avoidance of doubt, Exchange Basis Adjustments and Imputed Interest that
would result from future Tax Benefit Payments that would be paid in accordance

 

7



--------------------------------------------------------------------------------

Execution Version

 

with the Valuation Assumptions) in which such deductions would become available,
(2) the U.S. federal income tax rates and state and local income tax rates that
will be in effect for each such Taxable Year will be those specified for each
such Taxable Year by the Code and other law as in effect on the Early
Termination Date, (3) any loss carryovers generated by any Exchange Basis
Adjustment or Imputed Interest and available as of the date of the Early
Termination Schedule will be utilized by the Corporate Taxpayer on a pro rata
basis from the date of the Early Termination Schedule through the scheduled
expiration date of such loss carryovers, (4) any non-amortizable assets will be
disposed of on the fifteenth anniversary of the applicable Basis Adjustment, and
(5) if, at the Early Termination Date, there are FICV Portions that have not
been Exchanged, then each such FICV Portions shall be deemed to be Exchanged for
the Market Value of the Common Shares and the amount of cash that would be
transferred if the Exchange occurred on the Early Termination Date.

Section 1.2 Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Articles, Sections, Exhibits and
Schedules are to Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

ARTICLE II

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

Section 2.1 Basis Adjustment Schedule. Within 90 calendar days after the filing
of the U.S. federal income Tax Return of the Corporate Taxpayer for each Taxable
Year in which any Exchange has been effected, FINV shall deliver to Agent a
schedule (the “Exchange Basis Schedule”) that shows, in reasonable detail
necessary to perform the calculations required by this Agreement, including
(i) the Exchange Tax Basis of the Reference Assets as of each applicable
Exchange Date, (ii) the Exchange Basis Adjustments with respect to the Reference
Assets as a result of the Exchanges effected in such Taxable Year, calculated in
the aggregate, (iii) the period (or periods) over which the Reference Assets are
amortizable and/or depreciable and (iv) the period (or periods) over which each
Exchange Basis Adjustment is amortizable and/or depreciable. For the avoidance
of doubt, payments made under this Agreement shall not be treated as resulting
in an Exchange Basis Adjustment to the extent such payments are treated as
Imputed Interest.

 

8



--------------------------------------------------------------------------------

Execution Version

 

Section 2.2 Tax Benefit Schedule. Within 60 calendar days after the filing of
the U.S. federal income Tax Return of the Corporate Taxpayer for any Taxable
Year in which there is a Realized Tax Benefit or Realized Tax Detriment, FINV
shall provide to Agent a schedule showing, in reasonable detail, the calculation
of the Realized Tax Benefit or Realized Tax Detriment for such Taxable Year (a
“Tax Benefit Schedule”). The Tax Benefit Schedule will become final as provided
in Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to
the procedures set forth in Section 2.3(b)). Without limiting the application of
Section 2.3(a), each time FINV delivers to Agent a Tax Benefit Schedule, in
addition to the Tax Benefit Schedule duly completed, FINV shall deliver to Agent
the Corporate Taxpayer Return, the reasonably detailed calculation by FINV of
the Hypothetical Tax Liability, the reasonably detailed calculation by FINV of
the actual Tax liability, as well as any other work papers as determined by FINV
or requested by Agent.

Section 2.3 Procedure; Amendments.

(a) Procedure. Every time FINV delivers to Agent an applicable Schedule under
this Agreement, including any Amended Schedule delivered pursuant to (b), but
excluding any Early Termination Schedule or amended Early Termination Schedule,
FINV shall also (x) deliver to Agent schedules and work papers, as determined by
FINV or requested by Agent, providing reasonable detail regarding the
preparation of the Schedule and (y) allow Agent reasonable access at no cost to
the appropriate representatives at the Corporate Taxpayer, as determined by FINV
or requested by Agent, in connection with a review of such Schedule. An
applicable Schedule or amendment thereto shall become final and binding on all
parties 30 calendar days from the first date on which Agent has received the
applicable Schedule or amendment thereto unless Agent (i) within 30 calendar
days after receiving an applicable Schedule or amendment thereto, provides FINV
with notice of a material objection to such Schedule (“Objection Notice”) made
in good faith or (ii) provides a written waiver of such right of any Objection
Notice within the period described in clause (i) above, in which case such
Schedule or amendment thereto becomes binding on the date the waiver is received
by FINV. If the parties, for any reason, are unable to successfully resolve the
issues raised in an Objection Notice within 30 calendar days after receipt by
FINV of such Objection Notice, FINV and Agent shall employ the reconciliation
procedures described in Section 7.9 of this Agreement (the “Reconciliation
Procedures”).

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by FINV (i) in connection with a Determination
affecting such Schedule, (ii) to correct material inaccuracies in the Schedule
identified as a result of the receipt of additional factual information relating
to a Taxable Year after the date the Schedule was provided to Agent, (iii) to
comply with the Expert’s determination under the Reconciliation Procedures,
(iv) to reflect a material change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to a carryback or carryforward of a
loss or other Tax item to such Taxable Year, (v) to reflect a material change in
the Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to an amended Tax Return filed for such Taxable Year or (vi) to
adjust an Exchange Basis Schedule to take into account payments made pursuant to
this Agreement (any such Schedule, an “Amended Schedule”).

 

9



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.1 Payments.

(a) Payments. Within five (5) calendar days after a Tax Benefit Schedule
delivered to Agent becomes final in accordance with Section 2.3(a), FINV shall
pay to each TRA Holder its proportionate share of the Tax Benefit Payment
determined pursuant to Section 3.1(b) for such Taxable Year. Each such payment
shall be made by wire transfer of immediately available funds to the bank
account previously designated by the TRA Holder to FINV or as otherwise agreed
by FINV and the TRA Holder. For the avoidance of doubt, no Tax Benefit Payment
shall be made in respect of estimated Tax payments, including, without
limitation, U.S. federal estimated income Tax payments.

(b) A “Tax Benefit Payment” means the sum of the Net Tax Benefit and the Accrued
Amount. Subject to Section 3.3, the “Net Tax Benefit” for a Taxable Year shall
be an amount equal to the excess, if any, of 85% of the Cumulative Net Realized
Tax Benefit as of the end of such Taxable Year over the total amount of payments
previously made under this Section 3.1 (excluding payments attributable to
Accrued Amounts); provided, for the avoidance of doubt, that a TRA Holder shall
not be required to return any portion of any previously made Tax Benefit
Payment. The “Accrued Amount” shall equal the interest on the Net Tax Benefit
calculated at the Agreed Rate from the due date (without extensions) for filing
the Corporate Taxpayer Return with respect to Taxes for such Taxable Year until
the Payment Date. For the avoidance of doubt, for Tax purposes, the Accrued
Amount shall not be treated as interest but shall instead be treated as
additional consideration for the acquisition of FICV Portions in an Exchange
unless otherwise required by law.

Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement will result in 85% of the Cumulative Net Realized Tax Benefit,
and the Accrued Amount thereon, being paid to the TRA Holders pursuant to this
Agreement. The provisions of this Agreement shall be construed in the
appropriate manner to achieve these fundamental results.

Section 3.3 Proportionate Share and Pro Rata Payments.

(a) Proportionate Share. For purposes of this Agreement, a TRA Holder’s
“proportionate share” for any Taxable Year equals (i) the deductions available
for use in such Taxable Year associated with the Exchange Basis Adjustments and
the Imputed Interest attributable to such TRA Holder, divided by (ii) the
deductions associated with all Exchange Basis Adjustments and all Imputed
Interest that are available for use in such Taxable Year.

(b) Pro Rata Payments. If FINV lacks sufficient funds to satisfy or is prevented
under any credit agreement or other arrangement from satisfying its obligations
to make all Tax Benefit Payments due in a particular Taxable Year, each TRA
Holder shall receive its proportionate share of the total funds available in the
Taxable Year to make the Tax Benefit Payments.

 

10



--------------------------------------------------------------------------------

Execution Version

 

Section 3.4 Opt Out.

(a) Notwithstanding Section 3.1, prior to an Exchange, a TRA Holder may elect
not to receive any payments under this Agreement with respect to such Exchange,
by delivering written notice evidencing such election (an “Opt Out Notice”) to
FINV at least three Business Days prior to the Exchange Date of the relevant
Exchange. An Opt Out Notice, when delivered, shall be irrevocable.

(b) This Agreement shall not apply to any Exchange which is covered by an Opt
Out Notice delivered pursuant to Section 3.4(a), and all computations hereunder,
including the computation of any Tax Benefit Payments and determination of any
amounts attributable to a TRA Holder, shall be made without taking into account
Exchanges covered by such Opt Out Notice. For the avoidance of doubt, a TRA
Holder who makes an election pursuant to Section 3.4(a) shall remain entitled to
payments under this Agreement with respect to any Exchanges for which no
election has been made pursuant to Section 3.4(a).

ARTICLE IV

TERMINATION

Section 4.1 Early Termination and Breach of Agreement.

(a) FINV may terminate this Agreement at any time by paying to each TRA Holder
its proportionate share of the Early Termination Payment. Upon payment of the
Early Termination Payment by FINV, FINV shall not have any further payment
obligations under this Agreement, other than for any (a) Tax Benefit Payment
agreed to by FINV acting in good faith and any TRA Holder as due and payable but
unpaid as of the Early Termination Notice and (b) Tax Benefit Payment due for
the Taxable Year ending with or including the date of the Early Termination
Notice (except to the extent that the amount described in clause (b) is included
in the Early Termination Payment). Upon payment of all amounts provided for in
this Section 4.1(a), this Agreement shall terminate.

(b) In the event that FINV breaches any of its material obligations under this
Agreement, whether as a result of failure to make any payment when due, failure
to honor any other material obligation required hereunder or by operation of law
as a result of the rejection of this Agreement in a case commenced under the
Bankruptcy Code or otherwise, then all obligations hereunder shall be
accelerated and such obligations shall be calculated as if an Early Termination
Notice had been delivered on the date of such breach and shall include, but
shall not be limited to, (1) the Early Termination Payment calculated as if an
Early Termination Notice had been delivered on the date of a breach, (2) any Tax
Benefit Payment agreed to by FINV acting in good faith and any TRA Holder as due
and payable but unpaid as of the date of a breach, and (3) any Tax Benefit
Payment due for the Taxable Year ending with or including the date of a breach.
Notwithstanding the foregoing, in the event that FINV breaches this Agreement,
the TRA Holders shall be entitled to elect to receive the amounts set forth in
clauses (1), (2) and (3) above or to seek specific performance of the terms
hereof. The parties agree that the failure to make any payment due pursuant to
this Agreement within three months of the date such payment is due shall be
deemed to be a breach of a material obligation under this Agreement for all
purposes of this Agreement, and that it shall not be considered to be a breach
of a material obligation under this Agreement to make a payment due pursuant to
this Agreement within three months of the date such payment is due.
Notwithstanding anything in this

 

11



--------------------------------------------------------------------------------

Execution Version

 

Agreement to the contrary, it shall not be a breach of this Agreement if FINV
fails to make any Tax Benefit Payment when due to the extent that FINV has
insufficient funds to make such payment; provided that the interest provisions
of Section 5.2 shall apply to such late payment (unless FINV does not have
sufficient cash to make such payment as a result of limitations imposed by
existing credit agreements to which FICV or any Subsidiary of FICV is a party,
in which case Section 5.2 shall apply, but the Default Rate shall be replaced by
the Agreed Rate); provided further that it shall be a breach of this Agreement,
and the provisions in the first two sentences of this Section 4.1(b) shall apply
as of the original due date of the Tax Benefit Payment, if FINV makes any
distribution of cash or other property to its shareholders while any Tax Benefit
Payment is due and payable but unpaid. Any Tax Benefit Payment that is not paid
when due pursuant to this Section 4.1(b) shall be due on the date of the next
Tax Benefit Payment (the “Subsequent Due Date”). If all or a portion of any Tax
Benefit Payment is not made to any TRA Holder on the Subsequent Due Date, such
payment may be further deferred pursuant to the provisions of this
Section 4.1(b) and shall continue to accrue interest pursuant to Section 5.2.

(c) FINV and each TRA Holder hereby acknowledges that, as of the date of this
Agreement, the aggregate value of the Tax Benefit Payments cannot reasonably be
ascertained for U.S. federal income Tax or other applicable Tax purposes.

(d) In the event of a Change of Control, all obligations hereunder shall be
accelerated and such obligations shall be calculated pursuant to this Article IV
as if an Early Termination Notice had been delivered on the closing date of the
Change of Control and shall include, but not be limited to, (1) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the effective date of a Change of Control, (2) any Tax Benefit
Payment in respect of a Member agreed to by the Corporation and such Members as
due and payable but unpaid as of the Early Termination Notice and (3) any Tax
Benefit Payment due for any Taxable Year ending prior to, with or including the
effective date of a Change of Control. In the event of a Change of Control, the
Early Termination Payment shall be calculated utilizing the Valuation
Assumptions and by substituting in each case the terms “the closing date of a
Change of Control” for an “Early Termination Date.”

Section 4.2 Early Termination Notice. If FINV chooses to exercise its right of
early termination under Section 4.1 above, FINV shall deliver to Agent notice of
such intention to exercise such right (the “Early Termination Notice”) and a
schedule (the “Early Termination Schedule”) specifying FINV’s intention to
exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment. The Early Termination Schedule shall become final and
binding on all parties 30 calendar days from the first date on which Agent has
received such Schedule or amendment thereto unless Agent (i) within 30 calendar
days after receiving the Early Termination Schedule, provides FINV with notice
of a material objection to such Schedule made in good faith (“Material Objection
Notice”) or (ii) provides a written waiver of such right of a Material Objection
Notice within the period described in clause (i) above, in which case such
Schedule becomes binding on the date the waiver is received by FINV (the “Early
Termination Effective Date”). If the parties, for any reason, are unable to
successfully resolve the issues raised in such notice within 30 calendar days
after receipt by FINV of the Material Objection Notice, FINV and Agent shall
employ the Reconciliation Procedures.

 

12



--------------------------------------------------------------------------------

Execution Version

 

Section 4.3 Payment upon Early Termination.

(a) Within three calendar days after the Early Termination Effective Date, FINV
shall pay to each TRA Holder its Early Termination Payment. Each such payment
shall be made by wire transfer of immediately available funds to a bank account
or accounts designated by the TRA Holder or as otherwise agreed by FINV and the
TRA Holder.

(b) “Early Termination Payment” shall equal, with respect to each TRA Holder,
the present value, discounted at the Early Termination Rate as of the Early
Termination Effective Date, of all Tax Benefit Payments that would be required
to be paid by FINV to the TRA Holder beginning from the Early Termination Date
and assuming that the Valuation Assumptions are applied.

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment or Early Termination Payment required
to be made by FINV to any TRA Holder under this Agreement shall rank subordinate
and junior in right of payment to any principal, interest or other amounts due
and payable in respect of any obligations in respect of indebtedness for
borrowed money of FINV and its Subsidiaries (“Senior Obligations”) and shall
rank pari passu with all current or future unsecured obligations of FINV that
are not Senior Obligations.

Section 5.2 Late Payments by FINV. The amount of all or any portion of any Tax
Benefit Payment or Early Termination Payment not made to any TRA Holder when due
under the terms of this Agreement shall be payable together with any interest
thereon, computed at the Default Rate and commencing from the date on which such
Tax Benefit Payment or Early Termination Payment was due and payable.

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.1 Participation in FINV’s and FICV’s Tax Matters. Except as otherwise
provided herein, FINV shall have full responsibility for, and sole discretion
over, all Tax matters concerning the Corporate Taxpayer and FICV, including
without limitation the preparation, filing or amending of any Tax Return and
defending, contesting or settling any issue pertaining to Taxes. Notwithstanding
the foregoing, FINV shall notify Agent of, and keep Agent reasonably informed
with respect to, the portion of any audit of the Corporate Taxpayer and FICV by
a Taxing Authority the outcome of which is reasonably expected to affect the
rights and obligations of the TRA Holders under this Agreement, and shall
provide to Agent reasonable opportunity to provide information and other input
to the Corporate Taxpayer, FICV and their respective advisors concerning the
conduct of any such portion of such audit; provided, however, that the Corporate
Taxpayer and FICV shall not be required to take any action that is inconsistent
with any provision of the FICV Partnership Agreement.

Section 6.2 Consistency. Except upon the written advice of a Qualified Tax
Advisor, and except for items that are explicitly characterized as “deemed” or
in a similar manner by the

 

13



--------------------------------------------------------------------------------

Execution Version

 

terms of this Agreement, FINV and the TRA Holders agree to report and cause to
be reported for all purposes, including U.S. federal, state, local and non-U.S.
Tax purposes and financial reporting purposes, all Tax-related items (including,
without limitation, the Reference Assets and each Tax Benefit Payment) in a
manner consistent with that specified by FINV in any Schedule required to be
provided by or on behalf of the Corporate Taxpayer under this Agreement. Any
Dispute concerning such advice shall be subject to the terms of Section 7.9.

Section 6.3 Cooperation. Each TRA Holder shall (a) furnish to FINV in a timely
manner such information, documents and other materials as FINV may reasonably
request for purposes of making any determination or computation necessary or
appropriate under this Agreement, preparing any Tax Return or contesting or
defending any audit, examination or controversy with any Taxing Authority,
(b) make itself available to FINV and its representatives to provide
explanations of documents and materials and such other information as FINV or
its representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and FINV shall reimburse the TRA Holder for any reasonable
third-party costs and expenses incurred pursuant to this Section 6.3.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

If to FINV, to:

10260 Westheimer, Suite 700

Houston, Texas 77042

Telephone: (281) 966-7300

Attention: Brian D. Baird

with a copy (which shall not constitute notice to FINV) to:

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002-6760

Telephone: (713) 758-2222

Attention: Douglas E. McWilliams

If to Agent, to:

10260 Westheimer, Suite 700

Houston, Texas 77042

Telephone: (281) 966-7300

Attention: Brian D. Baird

 

14



--------------------------------------------------------------------------------

Execution Version

 

If to Mosing Holdings, to:

10260 Westheimer, Suite 700

Houston, Texas 77042

Telephone: (281) 966-7300

Attention: Brian D. Baird

If to a TRA Holder other than Mosing Holdings and that is a partner in FICV, to:

The address set forth in the records of FICV.

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Texas, without regard to the conflicts
of laws principles thereof that would mandate the application of the laws of
another jurisdiction.

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

15



--------------------------------------------------------------------------------

Execution Version

 

Section 7.6 Successors; Assignment; Amendments; Waivers.

(a) No TRA Holder may assign this Agreement to any person without the prior
written consent of FINV; provided, however, that (i) to the extent FICV Portions
are transferred in accordance with the terms of the FICV Partnership Agreement,
the transferring TRA Holder shall have the option to assign to the transferee of
such FICV Portions the transferring TRA Holder’s rights under this Agreement
with respect to such transferred FICV Portions as long as such transferee has
executed and delivered, or, in connection with such transfer, executes and
delivers, a joinder to this Agreement, in form and substance reasonably
satisfactory to FINV, agreeing to become a “TRA Holder” for all purposes of this
Agreement, except as otherwise provided in such joinder, and (ii) any and all
payments payable or that may become payable to a TRA Holder pursuant to this
Agreement (A) that do not arise from an Exchange and (B) that, once an Exchange
has occurred, arise with respect to the Exchanged FICV Portions may be assigned
to any Person or Persons as long as any such Person has executed and delivered,
or, in connection with such assignment, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to FINV, agreeing to be
bound by Section 7.12 and acknowledging specifically the terms of
Section 7.6(b). For the avoidance of doubt, if a TRA Holder transfers FICV
Portions but does not assign to the transferee of such FICV Portions, the rights
of such TRA Holder under this Agreement with respect to such transferred FICV
Portions, such TRA Holder shall continue to be entitled to receive the Tax
Benefit Payments, if any, due hereunder with respect to, including any Tax
Benefit Payments arising in respect of a subsequent Exchange of, such FICV
Portions.

(b) Notwithstanding the foregoing provisions of this Section 7.6, no transferee
described in clause (i) of the first sentence of Section 7.06(a) shall have the
right to enforce the provisions of Section 2.3, 4.2, or 6.2 of this Agreement,
and no assignee described in clause (ii) of the first sentence of Section 7.6(a)
shall have any rights under this Agreement except for the right to enforce its
right to receive payments under this Agreement.

(c) No provision of this Agreement may be amended unless such amendment is
approved in writing by each of FINV and FICV and by TRA Holders who would be
entitled to receive at least two-thirds of the Early Termination Payments
payable to all TRA Holders hereunder if FINV had exercised its right of early
termination on the date of the most recent Exchange prior to such amendment
(excluding, for purposes of this sentence, all payments made to any TRA Holder
pursuant to this Agreement since the date of such most recent Exchange);
provided, however, that no such amendment shall be effective if such amendment
would have a disproportionate effect on the payments certain TRA Holders will or
may receive under this Agreement unless all such disproportionately affected TRA
Holders consent in writing to such amendment. No provision of this Agreement may
be waived unless such waiver is in writing and signed by the party against whom
the waiver is to be effective.

(d) Except as otherwise specifically provided herein, all of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
FINV shall cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporate Taxpayer, by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporate Taxpayer would be required to perform if no such succession had
taken place. Notwithstanding anything to the

 

16



--------------------------------------------------------------------------------

Execution Version

 

contrary herein, in the event a TRA Holder transfers his FICV Portions to a
Permitted Transferee (as defined in the FICV Partnership Agreement), such TRA
Holder shall have the right, on behalf of such transferee, to enforce the
provisions of Sections 2.3, 4.2 or 6.2 with respect to such transferred FICV
Portions.

Section 7.7 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.8 Resolution of Disputes.

(a) Any and all disputes which are not governed by Section 7.9, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this Section 7.8 and Section 7.9) (each a “Dispute”) shall be
governed by this Section 7.8. The parties hereto shall attempt in good faith to
resolve all Disputes by negotiation. If a Dispute between the parties hereto
cannot be resolved in such manner, such Dispute shall be finally settled by
arbitration conducted by a single arbitrator in Texas in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the Dispute fail to agree on the selection of an arbitrator
within ten (10) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer admitted to the practice of law in the State of Texas and
shall conduct the proceedings in the English language. Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings. In addition to monetary damages, the arbitrator shall be empowered
to award equitable relief, including an injunction and specific performance of
any obligation under this Agreement. The arbitrator is not empowered to award
damages in excess of compensatory damages, and each party hereby irrevocably
waives any right to recover punitive, exemplary or similar damages with respect
to any Dispute. The award shall be the sole and exclusive remedy between the
parties regarding any claims, counterclaims, issues, or accounting presented to
the arbitral tribunal. Judgment upon any award may be entered and enforced in
any court having jurisdiction over a party or any of its assets.

(b) Notwithstanding the provisions of paragraph (a), FINV may bring an action or
special proceeding in any court of competent jurisdiction for the purpose of
compelling a party to arbitrate, seeking temporary or preliminary relief in aid
of an arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), Agent and each TRA Holder (i) expressly consents
to the application of paragraph (c) of this Section 7.8 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints
FINV as agent of such party for service of process in connection with any such
action or proceeding and agrees that service of process upon such agent, who
shall promptly advise such party in writing of any such service of process,
shall be deemed in every respect effective service of process upon such party in
any such action or proceeding.

 

17



--------------------------------------------------------------------------------

Execution Version

 

(c) (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN TEXAS FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.8, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the for a designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another; and

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(1) of this Section 7.8 and
such parties agree not to plead or claim the same.

Section 7.9 Reconciliation. In the event that FINV and Agent or the relevant TRA
Holder, as applicable, are unable to resolve a disagreement with respect to the
matters governed by Section 2.3, Section 4.2 and Section 6.2 within the relevant
period designated in this Agreement (“Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both parties. The Expert shall be a partner or principal in a
nationally recognized accounting or law firm, and unless FINV and Agent or the
relevant TRA Holder agree otherwise, the Expert shall not, and the firm that
employs the Expert shall not, have any material relationship with the Corporate
Taxpayer or Agent or the relevant TRA Holder, as applicable, or other actual or
potential conflict of interest. If the parties are unable to agree on an Expert
within fifteen (15) days of receipt by the respondent(s) of written notice of a
Reconciliation Dispute, the Expert shall be appointed by the International
Chamber of Commerce Centre for Expertise. The Expert shall resolve any matter
relating to the Exchange Basis Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within 30 calendar days and shall
resolve any matter relating to a Tax Benefit Schedule or an amendment thereto
within 15 calendar days or as soon thereafter as is reasonably practicable, in
each case after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid on the date prescribed by this
Agreement and such Tax Return may be filed as prepared by the Corporate
Taxpayer, subject to adjustment or amendment upon resolution. The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by FINV except as provided in the next sentence. FINV and Agent
or the relevant TRA Holder, as applicable, shall bear their own costs and
expenses of such proceeding, unless (i) the Expert adopts Agent’s or the
relevant TRA Holder’, as applicable, position, in which case FINV shall
reimburse Agent or the relevant TRA Holder, as applicable, for any reasonable
out-of-pocket costs and expenses in such proceeding, or (ii) the Expert adopts
FINV’s position, in which case Agent or the relevant TRA Holder, as applicable,
shall reimburse FINV for any reasonable out-of-pocket costs and expenses in such
proceeding. Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.9 shall be decided by the Expert.

 

18



--------------------------------------------------------------------------------

Execution Version

 

The Expert shall finally determine any Reconciliation Dispute and the
determinations of the Expert pursuant to this Section 7.9 shall be binding on
FINV and its Subsidiaries and Agent or the relevant TRA Holder, as applicable,
and may be entered and enforced in any court having jurisdiction.

Section 7.10 Withholding. FINV shall be entitled to deduct and withhold from any
payment payable pursuant to this Agreement such amounts as FINV is required to
deduct and withhold with respect to the making of such payment under the Code or
any provision of U.S. federal, state, local or non-U.S. Tax law. To the extent
that amounts are so withheld and paid over to the appropriate Taxing Authority
by FINV, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the relevant TRA Holder.

Section 7.11 Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.

(a) If the Corporate Taxpayer becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income Tax Return pursuant to
Sections 1501 et seq. of the Code or any corresponding provisions of U.S. state
or local law, then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.

(b) If any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder transfers one or more assets to a corporation (or
a Person classified as a corporation for U.S. federal income Tax purposes) with
which such entity does not file a consolidated Tax Return pursuant to
Section 1501 of the Code, such entity, for purposes of calculating the amount of
any Tax Benefit Payment or Early Termination Payment (e.g., calculating the
gross income of the entity and determining the Realized Tax Benefit of such
entity) due hereunder, shall be treated as having disposed of such asset in a
fully taxable transaction on the date of such contribution. The consideration
deemed to be received by such entity shall be equal to the fair market value of
the contributed asset, plus (i) the amount of debt to which such asset is
subject, in the case of a contribution of an encumbered asset or (ii) the amount
of debt allocated to such asset, in the case of a contribution of a partnership
interest. For purposes of this Section 7.11, a transfer of a partnership
interest shall be treated as a transfer of the transferring partner’s share of
each of the assets and liabilities of that partnership.

Section 7.12 Confidentiality.

(a) Agent and each of its assignees and each TRA Holder and each of its
assignees acknowledges and agrees that the information of the Corporate Taxpayer
is confidential and, except in the course of performing any duties as necessary
for FINV and its Affiliates, as required by law or legal process or to enforce
the terms of this Agreement, such person shall keep and retain in the strictest
confidence and not disclose to any Person any confidential matters, acquired
pursuant to this Agreement, of the Corporate Taxpayer and its Affiliates and
successors, concerning FICV and its Affiliates and successors or the TRA
Holders, learned by Agent or TRA Holder heretofore or hereafter. This
Section 7.12 shall not apply to (i) any information that has been made publicly
available by FINV or any of its Affiliates, becomes

 

19



--------------------------------------------------------------------------------

Execution Version

 

public knowledge (except as a result of an act of Agent or a TRA Holder in
violation of this Agreement) or is generally known to the business community and
(ii) the disclosure of information to the extent necessary for a TRA Holder to
prepare and file its Tax Returns, to respond to any inquiries regarding the same
from any Taxing Authority or to prosecute or defend any action, proceeding or
audit by any Taxing Authority with respect to such returns. Notwithstanding
anything to the contrary herein, Agent and each of its assignees (and each
employee, representative or other agent of Agent or its assignees, as
applicable) and each TRA Holder and each of its assignees (and each employee,
representative or other agent of such TRA Holder or its assignees, as
applicable) may disclose to any and all Persons, without limitation of any kind,
the Tax treatment and Tax structure of the Corporate Taxpayer, FICV, Agent, the
TRA Holders and their Affiliates, and any of their transactions, and all
materials of any kind (including opinions or other Tax analyses) that are
provided to Agent or the TRA Holder relating to such Tax treatment and Tax
structure.

(b) If Agent or an assignee or a TRA Holder or an assignee commits a breach, or
threatens to commit a breach, of any of the provisions of this Section 7.12,
FINV shall have the right and remedy to have the provisions of this Section 7.12
specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to FINV or any of its Subsidiaries or the TRA Holders
and the accounts and funds managed by FINV and that money damages alone shall
not provide an adequate remedy to such Persons. Such rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
at law or in equity.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, FINV, FICV, Agent and Mosing Holdings have duly executed
this Agreement as of the date first written above.

 

Frank’s International N.V.   By:  

/s/ Brian D. Baird

  Name:   Brian D. Baird   Title:  
Vice President, Chief Legal Officer and Secretary Frank’s International C.V. By:
   

Frank’s International Management B.V.,

its general partner

  By:  

/s/ Donald Keith Mosing

  Name:   Donald Keith Mosing   Title:   Managing Director Mosing Holdings, Inc.
  By:  

/s/ Brian D. Baird

  Name:   Brian D. Baird   Title:   Vice President, General Counsel and
Secretary

[Signature Page to Tax Receivable Agreement]